Citation Nr: 1007372	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  04-16 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to a special home adaptation grant.  

2.  Propriety of the termination of entitlement to specially 
adapted housing.  

3.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.  

4.  Entitlement to service connection for a heart condition, 
claimed as secondary to service-connected posttraumatic 
stress disorder (PTSD).  

5.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Bush, Counsel



INTRODUCTION

The Veteran served on active duty from January 1948 to 
February 1952.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from multiple rating decisions of 
the RO.  

The Veteran was subsequently awarded SMC at the housebound 
rate; however, the issue of SMC based on the need for regular 
aid and attendance remains on appeal as it involves a higher 
level of compensation.  

In November 2008, the Veteran's representative submitted 
additional medical evidence with a waiver of initial RO 
jurisdiction.  The Board has accepted this additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issues of secondary service connection for a heart 
condition and increased SMC based on the need for regular aid 
and attendance are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  



FINDINGS OF FACT

1.  Service connection is presently in effect for PTSD (100 
percent); residuals of frostbite of the left hand, left foot, 
right foot and right hand (each 30 percent); hemorrhoids 
(zero percent); and a left hand laceration (no percent).  

2.  The Veteran does not suffer from the loss, or loss of 
use, of either lower extremity; the loss, or loss of use, of 
both hands; or blindness in both eyes, with 5/200 visual 
acuity or less due to service-connected disability.  

3.  The Veteran is not shown to have the requisite level of 
disablement manifested by permanently impaired visual acuity 
of either eye, loss or loss of use of either a hand or a foot 
or ankylosis of a knee or hip as the result of service-
connected disability to receive special automobile benefits.  



CONCLUSIONS OF LAW

1.  The criteria for the grant of a special home adaptation 
grant have not been met. 38 U.S.C.A. §§ 2101, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.809, 3.809a (2009).  

2.  The termination of specially adapted housing assistance 
was proper.  38 U.S.C.A. §§ 2101, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.809, 3.809a (2009).  

3.  The criteria for assistance in acquiring automobile and 
adaptive equipment or adaptive equipment have not been met.  
38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.808 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. § 
5100 et seq. (West 2002 & Supp. 2009).  

Notice as to what evidence is needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
letters in December 2006, April 2007 and April 2008 provided 
pertinent notice and development information.  

The Veteran was specifically advised in letters as to 
examples of evidence that would be pertinent to a disability 
rating, such as on-going treatment records, recent Social 
Security determinations and statements from employers as to 
job performance and time lost due to service-connected 
disabilities.  

Although some of the notices were not sent until after the 
initial rating denying the claim, the Board finds that any 
defect with respect to the timing of the required notice was 
harmless in that his claims were fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Moreover, the Veteran has 
not alleged any prejudice in terms of VCAA notification.  
Shinseki v. Sanders, 129 S.Ct. 1696, 1705 (2009).  

With respect to the VA's duty to assist, all evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims folder.  

Further, the Veteran was afforded VA examinations in February 
2003 and March 2005.  The Veteran does not contend, and the 
file does not show, that the examinations were inadequate for 
rating purposes, or that his symptoms have become worse since 
his most recent examination.  

Rather, the VA examinations are adequate because, as shown 
below, they were based upon consideration of the Veteran's 
prior medical history, his assertions and current complaints, 
and because they describe his symptoms in detail sufficient 
to allow the Board to make a fully informed determination.  
Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)) (internal quotations 
omitted).  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


II.  Entitlement to a special home adaptation grant/Propriety 
of termination of specially adapted housing.

Where a reduction in the evaluation of a service-connected 
disability or employability status is considered warranted, 
and the reduction would result in the reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  

The beneficiary must be notified at his or her last address 
of record of the action contemplated and furnished detailed 
reasons therefore.  The beneficiary must be given 60 days for 
the presentation of new evidence to show that compensation 
should be continued at the present level.  38 C.F.R. § 
3.105(e).  

As a threshold matter, the Board notes that the RO appears to 
have fulfilled the administrative requirements of 38 C.F.R. § 
3.105(e) in terms of notification to the Veteran of the 
proposed termination of specially adapted housing.  The 
Veteran was notified of the proposed termination by notice 
letter in June 2008, well prior to the October 2008 rating 
decision that terminated specially adapted housing, and thus 
afforded the opportunity to submit new evidence.  

To establish entitlement to specially adapted housing under 
38 U.S.C.A. § 2101(a), a veteran must be entitled to 
compensation for permanent and total disability due to (1) 
the loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
See 38 C.F.R. § 3.809.  

Alternatively, 38 U.S.C.A. § 2101(b) states, in pertinent 
part, that, where the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing, a certificate of eligibility for 
assistance in acquiring necessary special home adaptations, 
or, on or after October 28, 1986, for assistance in acquiring 
a residence already adapted with necessary special features, 
under 38 U.S.C.A. § 2101(b) may be issued to a veteran who is 
entitled to compensation for permanent and total disability 
which (1) is due to blindness in both eyes with 5/200 visual 
acuity or less, or (2) includes the anatomical loss or loss 
of use of both hands. See 38 C.F.R. § 3.809a.  

In considering whether the Veteran is entitled to assistance 
in acquiring specially adapted housing or a home adaptation 
grant, it should first be emphasized that only the 
disabilities for which service connection is currently in 
effect may be taken into consideration in reaching a decision 
on the Veteran's claim despite the Veteran's reports to the 
contrary.  

In the present case, service connection is in effect for 
PTSD, residuals of frostbite to the hands and feet, 
hemorrhoids and a left hand laceration.  (The Board 
acknowledges that the issue of service connection for a heart 
condition is being remanded for further development and, as a 
result, adjudication of the SMC claim at this time would be 
premature; however, unlike the claim for SMC, the 
adjudication of this issue will not be affected by the 
outcome of the service connection claim, as it does not 
involve the eyes or upper or lower extremities.)  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991)).  

Given these particular disorders, consideration for specially 
adapted housing assistance or a special home adaptation grant 
may not be made on the basis of visual disabilities.  

The Board must consider whether the Veteran has the loss, or 
loss of use, of both upper or both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or the loss or loss of use of one 
lower extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  

During a February 2003 VA aid and attendance examination, the 
only restrictions noted with respect to his lower extremities 
was an inability to perform outdoor chores or be outside 
during cold weather.  Crucially, the Veteran was described as 
"able to weight bear/walk without difficulty."  

Private and VA medical records describe the Veteran's gait as 
normal, and there is no indication of use of an assistive 
device to ambulate.  

During a February 2005 VA aid and attendance and cold injury 
residual examination, the Veteran indicated that he "ha[d] 
trouble getting around" due to the numbness in his hands and 
feet, but denied using a cane or walker.  He noted that he 
completed yard work, and was able to get around fairly well 
on his own in his one story home.  

Upon examination, gait and posture were normal.  There were 
"minimal" functional restrictions of the lower extremities, 
and the examiner indicated that "strength and coordination . 
. . should not be a problem."  

There was no evidence of weight bearing, balance, or 
proportion deficits.  He was able to walk without the 
assistance of another person.  He did not use any mechanical 
aids to walk, and reported he was able to leave his home on a 
daily basis.  

The examiner acknowledged "frequent wobbling" secondary to 
his decreased sensation in the lower extremities, but made no 
indication that he was completely unable to ambulate due to 
such.  

Subsequent private treatment records reflect the Veteran 
underwent exercise stress testing to evaluate his heart 
condition with no complications.  He presented for numerous 
clinical visits, and was described as "ambulatory" on a 
number of occasions.  

A July 2008 private record describes the Veteran's gait as 
normal, noting he was able to stand without difficulty and 
undergo exercise testing.  In September 2008 he presented for 
private treatment and ambulated with a normal gait, and 
testing of the upper and lower extremities revealed normal 
range of motion, muscle strength, tone and stability.  The 
Veteran participated in physical therapy exercises from July 
to September 2008.  

Upon a review of the VA examination reports, as well as VA 
and private medical records dated through October 2008, the 
Board finds no evidence confirming that the Veteran has the 
loss, or loss of use, of the upper or lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or the loss or loss of use 
of one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  

The Board acknowledges a March 2009 letter submitted by the 
Veteran from the RO which acknowledges his basic eligibility 
for specially adapted housing, and has considered the 
Veteran's argument that it unfair to deny these benefits when 
the RO has conceded his entitlement.  However, the Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 
2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Veteran is, of course, free to reapply for specially 
adapted housing assistance or a special home adaptation grant 
in the future, should he choose to do so.  

However, as noted, the evidence does not reflect that the 
Veteran experiences loss of use of the upper or lower 
extremities or blindness, due to a service-connected 
disability, such as would warrant the grant of assistance in 
acquiring specially adapted housing, and the termination of 
the special home adaptation grant was proper.  See 38 
U.S.C.A. § 2101; 38 C.F.R. §§ 3.809, 3.809a.  Therefore, as 
the criteria for those benefits have not been met, the claim 
must be denied.  


III.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.

To warrant entitlement to automobile and adaptive equipment 
under 38 U.S.C.A. § 3901(a), the evidence must demonstrate a 
service-connected disability resulting in the loss or 
permanent loss of use of at least one foot or hand; or, 
permanent impairment of vision in both eyes, resulting in (1) 
vision of 20/200 or less in the better eye with corrective 
glasses, or, (2) vision of 20/200 or better, if there is a 
field defect in which the peripheral field has contracted to 
such an extent that the widest diameter of the visual field 
subtends an angular distance no greater than twenty degrees 
in the better eye.  38 C.F.R. § 3.808(a) (2009).  

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability. 38 U.S.C.A. § 
3902(b)(2) (West 2002); 38 C.F.R. § 3.808(b)(1)(iv) (2009).  

The pertinent medical evidence as cited does not demonstrate 
a service-connected disability that is shown by the medical 
evidence to cause any permanent loss of visual acuity, loss 
or loss of use of a foot or hand.  Nor is there evidence of a 
lesser functional loss manifested by ankylosis of a knee or 
hip, as the most recent assessment of the Veteran's lower 
extremities in August 2008 demonstrates full range of motion.  

Absent competent evidence of qualifying service-connected 
disability, which is the threshold requirement, this special 
VA benefit must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

The claim for special home adaptation grant is denied.  

As the termination of benefits based on a specially adaptive 
housing was proper, the appeal is denied.   

The claim for automobile and adaptive equipment or adaptive 
equipment benefits is denied.  



REMAND

The Veteran asserts that his current heart condition is 
secondary to his service-connected PTSD.  

The Board notes that a disability that is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet App. 439 (1995).  

Therefore, the RO should arrange for the Veteran to have a VA 
examination to determine if his current heart disorder is at 
least likely as not caused or aggravated by the service-
connected PTSD.  

Action on the Veteran's claim for SMC based on the need for 
regular aid and attendance will be deferred pending 
resolution of the claim of entitlement to secondary service 
connection for a heart condition.  See Henderson v. West, 12 
Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. 
App. 180 (1991) (where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined)).  

Prior to arranging for the Veteran to undergo VA examination, 
the RO should send the Veteran a letter meeting the 
requirements of Dingess/Hartman, 19 Vet App 473 (2006), as 
regards the five elements of a claim for service connection, 
as appropriate.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, these remaining matters are hereby REMANDED to 
the RO for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should send the Veteran a 
notice letter meeting the requirements of 
Dingess/Hartman, cited above, with 
respect to the five elements of a claim 
of service connection, as appropriate.

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed heart 
condition.  All necessary special studies 
or tests should be accomplished.  

It is imperative that the examiner review 
the evidence in the claims file, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  

Following examination of the Veteran, the 
examiner should specifically offer an 
opinion as to the following:  

(a) Is it is at least as likely as not 
(50 percent probability or more) that the 
Veteran has a current heart condition 
that was caused by his service-connected 
PTSD?  

(b)  If not, is it is at least as likely 
as not (50 percent probability or more) 
that the Veteran's heart condition was 
aggravated by the service-connected PTSD?

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.  

3.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  

If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the RO 
should readjudicate the remaining issues 
on appeal, in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO 
should furnish to the Veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


